DETAILED ACTION
This office action is in response to amendment filed on 3/10/2021.
Claims 1, 5, 6, 13, 17 – 19, 25 and 28 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claim 25.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9 – 18 and 21 – 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahmy et al, “Virtualized FGPA Accelerators for Efficient Cloud Computing”, 2015 IEEE 7th international conference on cloud computing technology and science (CLOUDCOM), IEEE, November 30th 2015, pages 430 – 435 (reference part of IDS dated 3/30/2019, hereinafter Fahmy), in view of Di Balsamo et al (US 20150277987, hereinafter Di Balsamo).

As per claim 1, Fahmy discloses: A compute device for pre-configuring an accelerator of a plurality of accelerators of a system, the compute device comprising: communication circuitry; a compute engine to 
(i) determine one or more bit-streams registered on each accelerator of a plurality of accelerators, (Fahmy page 432, right column, last paragraph: “vFPGA is the smallest FPGA instance available to cloud users, and the size can be set based on anticipated demand, but also changed through a full reconfiguration of the FPGA. A vFPGA can be configured with a compatible partial bitstream to implement a virtual FPGA accelerator (vFA).”)
(ii) [determining] a next job to be requested for acceleration from an application of at least one compute devices of a plurality of compute devices, (iii) [determining] a bit-stream from a bit-stream library that is to execute the predicted next job requested to be accelerated, (Fahmy page 433, right column, last paragraph – page 434, left column, second paragraph: “Users initially request the cloud service by sending a connection request to the cloud server. If the request is accepted, the hypervisor pushes the request onto a FIFO and acknowledges it. When the client receives an acknowledgement, it can request a speciﬁc vFA using a predeﬁned accelerator tag. The hypervisor resource manager tries to allocate a vFPGA for the vFA; if one is allocated, an acknowledgement is returned and the client sends the input data. The software thread on the server reconﬁgures the vFPGA with the requested vFA, sends it the input data, and receives the processed data, which is then sent back to the client along with a data request acknowledgement.”)
 	(iv) determine whether the predicted bit-stream is already registered on one of the accelerators, (Fahmy page 432, left column, first paragraph in section IV. CLOUD FPGA FRAMEWORK: “The FPGA is partitioned into separate accelerator slots. The PCIe interface manages reconfiguration of the accelerators and movement of data into and out of them. Accelerator functions are either stored in a library on the host machine as partial bitstreams”.)
(v) select, in response to a determination that the predicted bit-stream is not registered on one of the accelerators, an accelerator from the plurality of accelerators that satisfies characteristics of the predicted bit-stream, and (vi) register, in response to a determination of the accelerator that satisfies characteristics of the predicted bit-stream, the predicted bit-stream on the determined accelerator. (Fahmy page 433, right column, first and second paragraph: “The resource manager maintains a list of available vFPGAs, which accelerators they each support, and their allocation status. It also has access to the accelerator database, where partial bitstreams corresponding to different vFAs targeting multiple vFPGAs are stored. When a user requests an accelerator, a new software thread is generated to serve it. It requests a specific vFA reconfiguration and later manages data movement between the host and the vFA. When the resource manager receives a vFA reconfiguration request, it selects the smallest vFPGA capable of hosting it from the pool of free vFPGAs. The hypervisor makes sure that only a single vFPGA is reconfigured at any time, since partial reconfiguration is not preemptive. Once a vFPGA is selected, it is marked as busy in the vFPGA list and the configured accelerator is also noted. If a vFPGA cannot be allocated, the user request is rejected and the corresponding software thread is destroyed. A vFPGA is returned to the free pool once the request has been serviced.”)
Fahmy did not explicitly disclose:
wherein the next job and bit-stream is determined by predicting;
However, Di Balsamo teaches:
wherein the next job and bit-stream is determined by predicting; (Di Balsamo [0063] “The resource evaluator 404 may determine historical job data to the one or more jobs in the allocation schedule and may determine a job forecast for the allocation schedule. The job forecast may be a prediction of a job completion date for the one or more jobs. The job forecast may also include a resource forecast”; [0065]: “The resource evaluator 404 may determine the job forecast based on job information including historical job data. In an embodiment, the resource evaluator 404 may identify all predecessors of the jobs expected to run during the next time slot”; [0066]: “the resource evaluator 404 may analyze the workload plan 403, in order to identify a list of jobs expected to be running during a particular time slot”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Di Balsamo into that of Fahmy in order to have the next job and bit-stream is determined by predicting. Fahmy page 432, 

As per claim 2, Fahmy and Di Balsamo further teach:
The compute device of claim 1, wherein to determine the one or more bit-streams registered on each accelerator comprises to monitor bit-stream submissions and executions on each accelerator. (Fahmy page 433, right column, first and second paragraph: “The resource manager maintains a list of available vFPGAs, which accelerators they each support, and their allocation status. It also has access to the accelerator database, where partial bitstreams corresponding to different vFAs targeting multiple vFPGAs are stored.)

As per claim 3, Fahmy and Di Balsamo further teach:
The compute device of claim 1, wherein to determine the one or more bit-streams registered on each accelerator comprises to receive bit-stream registration data (Fahmy page 433, right column, first and second paragraph: “The resource manager maintains a list of available vFPGAs, which accelerators they each support, and their allocation status. It also has access to the accelerator database, where partial bitstreams corresponding to different vFAs targeting multiple vFPGAs are stored.)

As per claim 4, Fahmy and Di Balsamo further teach:
The compute device of claim 1, wherein to determine the one or more bit-streams registered on each accelerator comprises to update the bit-stream library to track the bit-streams that are presently registered on each accelerator. (Fahmy page 433, right column, first and second paragraph: “The resource manager maintains a list of available vFPGAs, which accelerators they each support, and their allocation status. It also has access to the accelerator database, where partial bitstreams corresponding to different vFAs targeting multiple vFPGAs are stored. When a user requests an accelerator, a new software thread is generated to serve it. It requests a specific vFA reconfiguration and later manages data movement between the host and the vFA. When the resource manager receives a vFA reconfiguration request, it selects the smallest vFPGA capable of hosting it from the pool of free vFPGAs. The hypervisor makes sure that only a single vFPGA is reconfigured at any time, since partial reconfiguration is not preemptive. Once a vFPGA is selected, it is marked as busy in the vFPGA list and the configured accelerator is also noted. If a vFPGA cannot be allocated, the user request is rejected and the corresponding software thread is destroyed. A vFPGA is returned to the free pool once the request has been serviced.”)

As per claim 5, Fahmy and Di Balsamo further teach:
The compute device of claim 1, wherein to predict the next job to be requested for acceleration comprises to predict the next job to be requested for acceleration based on available applications that are presently being executed on the plurality of the compute devices. (Di Balsamo [0063])

As per claim 6, Fahmy and Di Balsamo further teach:
The compute device of claim 1, wherein to predict the next job to be requested for acceleration comprises to predict a next job to be requested for acceleration based on an execution pattern of bit-streams for each available application that is presently being executed on the plurality of the compute devices. (Di Balsamo [0063])

As per claim 9, Fahmy and Di Balsamo further teach:
(Di Balsamo [0063])

As per claim 10, Fahmy and Di Balsamo further teach:
The compute device of claim 1, wherein to select the accelerator that satisfies characteristics of the predicted bit-stream comprises to determine an accelerator based on a particular accelerator capability required by the predicted bit-stream. (Fahmy page 433, right column, first and second paragraph: “The resource manager maintains a list of available vFPGAs, which accelerators they each support, and their allocation status. It also has access to the accelerator database, where partial bitstreams corresponding to different vFAs targeting multiple vFPGAs are stored. When a user requests an accelerator, a new software thread is generated to serve it. It requests a specific vFA reconfiguration and later manages data movement between the host and the vFA. When the resource manager receives a vFA reconfiguration request, it selects the smallest vFPGA capable of hosting it from the pool of free vFPGAs. The hypervisor makes sure that only a single vFPGA is reconfigured at any time, since partial reconfiguration is not preemptive. Once a vFPGA is selected, it is marked as busy in the vFPGA list and the configured accelerator is also noted. If a vFPGA cannot be allocated, the user request is rejected and the corresponding software thread is destroyed. A vFPGA is returned to the free pool once the request has been serviced.”)

As per claim 11, Fahmy and Di Balsamo further teach:
The compute device of claim 1, wherein to select the accelerator that satisfies characteristics of the predicted bit-stream comprises to determine an accelerator based on a capacity on an accelerator required by the predicted bit-stream. (Fahmy page 433, right column, first and second paragraph: “The resource manager maintains a list of available vFPGAs, which accelerators they each support, and their allocation status. It also has access to the accelerator database, where partial bitstreams corresponding to different vFAs targeting multiple vFPGAs are stored. When a user requests an accelerator, a new software thread is generated to serve it. It requests a specific vFA reconfiguration and later manages data movement between the host and the vFA. When the resource manager receives a vFA reconfiguration request, it selects the smallest vFPGA capable of hosting it from the pool of free vFPGAs. The hypervisor makes sure that only a single vFPGA is reconfigured at any time, since partial reconfiguration is not preemptive. Once a vFPGA is selected, it is marked as busy in the vFPGA list and the configured accelerator is also noted. If a vFPGA cannot be allocated, the user request is rejected and the corresponding software thread is destroyed. A vFPGA is returned to the free pool once the request has been serviced.”)

As per claim 12, Fahmy and Di Balsamo further teach:
(Fahmy page 433, right column, first and second paragraph: “The resource manager maintains a list of available vFPGAs, which accelerators they each support, and their allocation status. It also has access to the accelerator database, where partial bitstreams corresponding to different vFAs targeting multiple vFPGAs are stored. When a user requests an accelerator, a new software thread is generated to serve it. It requests a specific vFA reconfiguration and later manages data movement between the host and the vFA. When the resource manager receives a vFA reconfiguration request, it selects the smallest vFPGA capable of hosting it from the pool of free vFPGAs. The hypervisor makes sure that only a single vFPGA is reconfigured at any time, since partial reconfiguration is not preemptive. Once a vFPGA is selected, it is marked as busy in the vFPGA list and the configured accelerator is also noted. If a vFPGA cannot be allocated, the user request is rejected and the corresponding software thread is destroyed. A vFPGA is returned to the free pool once the request has been serviced.”)
As per claim 13, it is the machine-readable storage media variant of claim 1 and is therefore rejected under the same rationale.
As per claim 14, it is the machine-readable storage media variant of claim 2 and is therefore rejected under the same rationale.
As per claim 15, it is the machine-readable storage media variant of claim 3 and is therefore rejected under the same rationale.

As per claim 17, it is the machine-readable storage media variant of claim 5 and is therefore rejected under the same rationale.
As per claim 18, it is the machine-readable storage media variant of claim 6 and is therefore rejected under the same rationale.
As per claim 21, it is the machine-readable storage media variant of claim 9 and is therefore rejected under the same rationale.
As per claim 22, it is the machine-readable storage media variant of claim 10 and is therefore rejected under the same rationale.
As per claim 23, it is the machine-readable storage media variant of claim 11 and is therefore rejected under the same rationale.
As per claim 24, it is the machine-readable storage media variant of claim 12 and is therefore rejected under the same rationale.
As per claim 25, it claims substantially similar limitation as claim 1 and is therefore rejected under the same rationale.
As per claim 26, it is the method variant of claim 1 and is therefore rejected under the same rationale.

As per claim 28, it is the method variant of claim 5 and is therefore rejected under the same rationale.
Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahmy and Di Balsamo, and further in view of Gupte et al (US 20160132329, hereinafter Gupte).

As per claim 7, Fahmy and Di Balsamo did not teach:
The compute device of claim 1, wherein to predict the bit-stream from the bit-stream library comprises to predict a bit-stream based on available accelerators of the system.
However, Gupte teaches:
The compute device of claim 1, wherein to predict the bit-stream from the bit-stream library comprises to predict a bit-stream based on available accelerators of the system. (Gupte [0042])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Gupte into that of Fahmy and Di Balsamo in order to predict the bit-stream from the bit-stream library by predict a bit-stream based on available accelerators of the system. Gupte has shown that the idea of 

As per claim 19, it is the machine-readable storage media variant of claim 7 and is therefore rejected under the same rationale.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahmy and Di Balsamo, and further in view of Palermo et al (US 20170177396, hereinafter Palermo).

As per claim 8, Fahmy and Di Balsamo did not teach:
The compute device of claim 1, wherein to predict the bit-stream from the bit-stream library comprises to predict a bit-stream based on a type of predicted next job and types of workloads that each accelerator is capable of accelerating.
However, Palermo teaches:
The compute device of claim 1, wherein to predict the bit-stream from the bit-stream library comprises to predict a bit-stream based on a type of predicted next job (Palermo [0059])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Palermo into that of Fahmy and Di Balsamo in order to predict the bit-stream from the bit-stream library by predict a bit-stream based on a type of predicted next job and types of workloads that each accelerator is capable of accelerating. Palermo has shown that the idea of selecting a next task to be scheduled based on the which resources are availability is well known and used concept in the field to task scheduling, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 UCS 103.

As per claim 20, it is the machine-readable storage media variant of claim 8 and is therefore rejected under the same rationale.

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive.

Claim 1:
Applicant argued on pages 8 – 9 that Di Balsamo reference does not teach claimed limitation “predict a next job to be requested for acceleration”.

The office disagrees with the applicant. Di Balsamo [0063] teaches “The resource evaluator 404 may determine historical job data to the one or more jobs in the allocation schedule and may determine a job forecast for the allocation schedule. The job forecast may be a prediction of a job completion date for the one or more jobs. The job forecast may also include a resource forecast”; [0065] teaches “The resource evaluator 404 may determine the job forecast based on job information including historical job data. In an embodiment, the resource evaluator 404 may identify all predecessors of the jobs expected to run during the next time slot”; and [0066] teaches: “the resource evaluator 404 may analyze the workload plan 403, in order to identify a list of jobs expected to be running during a particular time slot”. Thus it can be seen that Di Balsamo teaches identifying a list of jobs expected to be running during a particular time spot, and all the dependent job for the jobs of that time slot, and thus Di Balsamo teaches the claimed limitation of “predicting a next job to be requested for acceleration”, as the next job to be accelerated can be the job of the next timeslot.

Rest of the claims:
No separate arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196